DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10168637, filed on 10/11/2002.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 IS rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15, it is unclear if the term “circuitry” in line 1 is the same as “circuitry” in claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 and 13-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bjorndahl (US 6,901,241) in view of Fitzgerald (6,564,056).

in another embodiment of the present invention, the private base station 21 may periodically emit an IR signal, which the mobile station 20 may intercept, if close enough. In effect, the private base station may perform an IR poll to establish the preliminary IR linkage to exchange security information, such as the aforedescribed encryption keys. For example, upon detection (in photodetector 30), the mobile station 20 may (like the private base station 21 in the previous embodiment) also respond with an IR response signal.
which may include encryption key(s) for governing the subsequent
RF transmissions with the private base station 21, thereby providing a procedure for periodic or random security measures.),
the encryption information including information which is necessary to establish a second communication link RF communications that is different than the first wireless communication link IR (Col. 6: 34-37: (like the private base station 21 in the previous embodiment) also respond with an IR response signal, which may include encryption key(s) for governing the subsequent RF transmissions with the private base station 21); establishing the second communication link (RF) between the information processing apparatus 21 and the electronic device 20 by using the like the private base station 21 in the previous embodiment) also respond with an IR response signal, which may include encryption key(s) for governing the subsequent RF transmissions with the private base station 21).
Bjorndahl fails to teach that encryption information is an identification information including an address of the electronic device.
Bjorndahl contained a device which differed the claimed apparatus by the substitution of the encryption information with the identification information including the address of the electronic device.

Fitzgerald teaches that device’s identifier including an address is preferably used as encryption key to enabling a person to ensure secured data exchange between the respective devices (Col. 2: 17-18; Col. 11: 55-66: FIG. 8 shows a device ID change program 800, which is invoked at step 430 of FIG. 4 when a new ID is to be assigned to a device 120-140. Upon its invocation, at step 802, program 800 sends a message to device 120-140 informing it that a new ID is coming, at step 804. This allows device 120-140 to place itself in a proper state for changing an ID. Program 800 then sends the ID to the device, along with information regarding the type of ID it is (e.g., a device ID that is used as an encryption/decryption key, or an address ID such as a telephone number) and whether this ID is to ). Bjorndahl encryption information could have been substituted with the identification information including an address of Fitzgerald and the results would have been predictable and resulted in enabling a person to ensure secured data exchange between the respective devices.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding claim 2, the combination of Bjorndahl and Aziz teaches wherein the circuitry is further configured to:
acquire a request from the information processing apparatus when the electronic device is placed on or closely positioned to the information processing apparatus ; and provide the identification information to the information processing apparatus in response to the request from the information processing apparatus (Bjorndahl: Col. 6: 27-38: In another embodiment of the present invention, the private base station 21 may periodically emit an IR signal, which the mobile station 20 may intercept, if close enough. In effect, the private base station may perform an IR poll to establish the preliminary IR linkage to exchange security information, such as the aforedescribed encryption keys. For example, upon detection (in photodetector 30), the mobile station 20 may (like the private base station 21 in the previous embodiment) also respond with an IR response signal, which may include encryption key(s) for governing the subsequent RF transmissions with the private base station 21, thereby providing a procedure for periodic or random security measures.)

Regarding claim 3, Bjorndahl as modified teaches wherein the circuitry is further configured to:
acquire the request from the information processing apparatus by receiving an RF signal radiated by the information processing apparatus (Bjorndahl: Col. 5: 65- Col. 6:11:
In a preferred embodiment of the present invention, the mobile station utilizes conventional radiofrequencies for all nonsecurity-related transmissions, e.g., when initiating communications with the private base station 21 such as a cordless telephone base station and after the exchange of encryption or other such security data. Upon reaching the aforementioned security data or protocols in the transmission, the mobile station 20 then switches over to the aforementioned IR signaling using the IR transmitter 36. It should be understood, that the RF-to-IR switchover may occur early in the transmission, e.g., in the initial communications attempts, or later during the transmission, so long as any secured portions of the signal are transmitted via IR transmissions.)



receive a connection request from the information processing apparatus via the first
communication link, wherein the second communication link is different from the first wireless communication link; and
generate a response to the request, the response including the identification information (Col. 6: 27-38: In another embodiment of the present invention, the private base station 21 may periodically emit an IR signal, which the mobile station 20 may intercept, if close enough. In effect, the private base station may perform an IR poll to establish the preliminary IR linkage to exchange security information, such as the aforedescribed encryption keys. For example, upon detection (in photodetector 30), the mobile station 20 may (like the private base station 21 in the previous embodiment) also respond with an IR response signal, which may include encryption key(s) for governing the subsequent RF transmissions with the private base station 21, thereby providing a procedure for periodic or random security measures.)

Regarding claim 6, the combination of Bjorndahl and Aziz teaches wherein the connection request is based on the address of the electronic device included in the identification of the generated response (Aziz: Col. 5: 62-67: In FIGS. 7-11, the Thus, in FIG. 8, the original data field 410 and address field 420 are encrypted).

Regarding claim 7, Bjorndahl as modified teaches the electronic device according to claim 1, wherein the first wireless communication link is a near field communication link (Col. 6: 27-39: IR link).

Regarding claims 8, 10, Bjorndahl as modified teaches the electronic device according to claim 7, wherein the second communication link is established over one of
a Bluetooth-based network, a local area network, a telephone network, a wide area network, or Internet (Col. 8: 8-11; Col. 10: 6-9: Bluetooth).

Regarding claim 9, Bjorndahl as modified teaches the electronic device according to claim 1, wherein the first wireless communication link is limited to communication within a certain distance (IR) and the second communication link enables communication greater than the certain distance (RF) (Bjorndahl: Col. 7: 58- Col. 8: 3).

Regarding claim 13, Bjorndahl as modified teaches the electronic device according to claim 1, wherein the first wireless communication link is a near field communication link (IR; Col. 5: 59 - Col. 6:11), and wherein the second communication link is established over a Bluetooth network (Col. 7: 10-33). Bjorndahl as modified does not explicitly teach that other Bluetooth like network is a wireless local area network. 

Regarding claim 14, the combination of Bjorndahl and Fitzgerald teaches the electronic device according to claim 1, wherein the identification information includes an address of the electronic device (Fitzgerald: Col. 11: 62-64).


Regarding claims 15-16, the combination of Bjorndahl and Fitzgerald teaches the electronic device according to claim 1, wherein circuitry is further configured to: execute a specified process between the electronic device and the information processing apparatus and send data to the information processing apparatus or receive data sent from the information processing apparatus (Bjorndahl: Col. 6: 11-39).

Regarding 17, the combination of Bjorndahl and Fitzgerald teaches the electronic device according to claim 1, wherein the information processing apparatus is a portable telephone (Bjorndahl: Fig. 4: 26).



receive an audio signal, associated with a telephone call, from the portable telephone over the second communication link (Bjorndahl: Implicit: Col. 7: 15-18: dual-mode phone).

Regarding claim 19, the combination of Bjorndahl and Fitzgerald does not specifically teaches wherein circuitry is further configured to: receive a music signal from the portable telephone over the second communication link. However, Bjorndahl suggest that the first device 26 is a mobile phone communicating with a large number of other devices including Stereo device 72 in Fig. 4 (Col. 6: 59 - Col. 7: 9). Therefore, the stereo device can receive music from the mobile phone. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include music reproducing into the system of Bjorndahl and Fitzgerald in order provide entertainment to the system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of U.S. Patent No. 10,798,759. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claim 1, claim 1 of the patent encompasses the limitation as claimed. Regarding claim 2, claim 2 of the patent encompasses the limitation as claimed. 
Regarding claim 3, claim 3 of the patent encompasses the limitation as claimed. 
Regarding claim 4, claim 1 of the patent encompasses the limitation as claimed. 
Regarding claim 5, claim 4 of the patent encompasses the limitation as claimed. 
Regarding claim 6, claim 5 of the patent encompasses the limitation as claimed. 
Regarding claim 7, claim 6 of the patent encompasses the limitation as claimed. 
Regarding claim 8, claim 7 of the patent encompasses the limitation as claimed. 
Regarding claim 9, claim 8 of the patent encompasses the limitation as claimed. 
Regarding claim 10, claim 9 of the patent encompasses the limitation as claimed. 
Regarding claim 11, claim 10 of the patent encompasses the limitation as claimed. 
Regarding claim 12, claim 12 of the patent encompasses the limitation as claimed. 
Regarding claim 13, claim 11 of the patent encompasses the limitation as claimed. 
Regarding claim 14, claim 13 of the patent encompasses the limitation as claimed. 
Regarding claim 15, claim 14 of the patent encompasses the limitation as claimed. 
Regarding claim 16, claim 15 of the patent encompasses the limitation as claimed. 

Regarding claim 18, claim 17 of the patent encompasses the limitation as claimed. 
Regarding claim 19, claim 18 of the patent encompasses the limitation as claimed. 
Regarding claim 20, claim 19 of the patent encompasses the limitation as claimed. 
Regarding claim 21, claim 21 of the patent encompasses the limitation as claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854.  The examiner can normally be reached on MON - FRI 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


LEE . NGUYEN
Examiner
Art Unit 2649



/LEE NGUYEN/Primary Examiner, Art Unit 2649